Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to Seok et al.  20160128057 A1 fails to teach or suggest the following:
 
 A multi-user (MU) station (STA) configured to receiving a downlink (DL) data frame comprising control information, the control information includes uplink (UL) MU response scheduling information for at least the STA, for an UL MU response by a group of STAs including simultaneous transmission of block ACKs (BAs) based on the control information; and transmitting a BA simultaneously with the group of STAs as part of an MU transmission. As indicated in independent claim 8. Emphasis added.
	Independent claim 1, has similar subject matter, and allowed for the same reasons.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        11/23/2021